TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-93-00575-CR







Robert Lewis Crayton, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT


NO. 93-275-K368, HONORABLE BURT CARNES, JUDGE PRESIDING







PER CURIAM


	A jury found appellant guilty of burglary of a building and assessed punishment at
imprisonment for twenty years.  Penal Code, 63d Leg., R.S., ch. 399, sec. 1, § 30.02, 1973 Tex.
Gen. Laws 883, 926 (Tex. Penal Code Ann. § 30.02, since amended).

	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  

	Counsel's brief was filed on March 8, 1995.  Appellant informed the Court that he
wished to file a pro se brief.  On August 22, in granting appellant's fourth motion for extension
of time to file the pro se brief, we ordered the brief filed no later than September 22.  No pro se
brief has been filed.

	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.

	The judgment of conviction is affirmed.



Before Chief Justice Carroll, Justices Aboussie and Jones

Affirmed

Filed:   October 11, 1995

Do Not Publish